Opinion by
Walker, J.
The testimony of the purchasing agent of the petitioner was introduced and, among other things, it appeared that prior to entry of the merchandise he attempted to determine the proper dutiable value but was unsuccessful. When the appeal to reappraisement came before the court the witness stated the petitioner’s counsel was instructed to agree to the value claimed by the collector, and that this was done. From the record it was found there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.